Citation Nr: 0032763	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had verified active naval service from June 1966 
to May 1968, and extant service records indicate that he 
performed active duty for training in August and September 
1965.

This appeal arises from an August 1998 rating decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for PTSD.


FINDINGS OF FACT

1.  A November 1982 RO decision denied service connection for 
PTSD; the veteran was properly notified of the decision and 
of his appellate rights, and did not file an appeal.

2.  Evidence submitted since the RO's November 1982 rating 
decision is non-duplicative and probative of the issue of 
whether the veteran incurred PTSD during his active military 
service; the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Evidence submitted since the RO's November 1982 rating 
decision denying service connection for PTSD is new and 
material, and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7103, 
7104(b), 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
20.302, 20.1100, 20.1104, 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1982 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that no diagnosis of PTSD had been entered, and 
no information from the veteran regarding stressors had been 
received after the RO had notified him of the requirement for 
such evidence.  The veteran and his representative were 
notified of that decision by letter in December 1982.  The 
rating decision was not timely appealed, and became final as 
outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  
As such, the veteran's claim may be reopened and reconsidered 
only if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, No. 97-1534, slip op. at 13-16 (U.S. Vet. 
App. Feb. 17, 1999).  First, the Board is obligated to 
determine whether the evidence submitted since the prior 
decision is new and material (discussed below).  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet.App. 
167, 171 (1996).  Second, if new and material evidence was 
presented, the claim was reopened and was required to 
consider it based upon all the evidence of record, to 
determine whether it was well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if the claim 
was well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) had been fulfilled, the Board could 
evaluate the merits of the claim. See Winters v. West, 12 
Vet.App. 203, 206-7 (1999).  However, the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "VCAA"), effectively eliminated 
the concept of a "well-grounded" claim and substantially 
modified the manner in which VA's duty to assist claimants is 
to be discharged.  Accordingly, the Board concludes that the 
requirement to find a claim well grounded prior to 
considering whether the VCAA-modified duty to assist has been 
met no longer exists.


The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The Board notes that since the November 1982 decision, the 
new evidence in the file includes: (1) a December 1997 letter 
from the Tampa Vet Center offering a diagnosis of "PTSD 
symptoms," and relating those symptoms to specific stressors 
(2) an April 1998 statement by the veteran identifying 
certain claimed traumatic events, which include those noted 
in the Vet Center letter; (3) VA outpatient treatment records 
dated from April to July 1998 which include diagnoses of 
major depression and PTSD, but do not specifically correlate 
PTSD diagnoses with the veteran's stressors; (4) materials 
from the U.S. Naval Historical Center verifying the 
participation of USS Havre (PC-877) in the location of the 
crash site of a United Air Lines B-727 in Lake Michigan on 
August 16, 1965; and (5) the testimony of the veteran at a 
hearing before the undersigned in October 2000.


Applying the above analysis to the evidence submitted by the 
veteran since the last final rating decision, the Board finds 
that the new evidence is clearly "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," and is not material to the issue of service 
connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 
1363.  Accordingly, the Board concludes that the veteran's 
claim for entitlement to service connection for PTSD must be 
reopened.  38 U.S.C.A. § 5108.


ORDER

The claim for service connection for PTSD is reopened.  The 
appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for PTSD, the Board again notes that the enactment of the 
VCAA substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  See, e.g., Director 
Veterans Benefits Administration Fast Letter 00-87, 
"Veterans Claims Assistance Act of 2000, P. L. 106-475," 
dated Nov. 17, 2000.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

In this regard, no attempt has been made by the RO to verify 
any of the veteran's claimed stressors, although it appears 
that some of them would likely have been documented in 
official U.S. Navy or civil records at the times they 
occurred.  As noted above, the veteran provided materials 
from the U.S. Naval Historical Center regarding USS Havre's 
participation in operations in Lake Michigan following the 
crash of a civil airliner in August 1965.  However, these do 
not indicate that the veteran's ship recovered any human 
remains, as he as claimed.  The veteran's service records 
(NAVPERS 601-12) and medical records (health record entry 
dated 17 September 1965) appear to indicate that the veteran 
was only assigned to USS Havre for two weeks of Active Duty 
for Training (ADT) in September 1965, but the service record 
is not complete.  Likewise, the veteran has claimed that he 
witnessed a number of traumatic events while a patient in the 
U.S. Naval Hospital in Portsmouth, Virginia.  The veteran's 
records also indicate that he was transferred to this 
facility in March 1967 and detached in December of that year, 
but appear incomplete and do not contain any indication of 
his duties a patient there.  Certain of the events reported 
by the veteran to have occurred during his assignment to 
Portsmouth may also be able to be substantiated by reviewing 
the naval hospital's history or log, or the logs of other 
units involved (e.g., USS Forrestal (CVA-59), whose fire in 
the Tonkin Gulf in late July 1967 is well documented).  
Copies of pertinent sections of the Navy Manual of the 
Medical Department in effect in 1967 regarding duties to 
which patients may be assigned could also be useful.  The 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR) would be the appropriate organization to begin 
this development.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The Board has reviewed the medical evidence of record and 
concludes that it is insufficient to determine whether or not 
the veteran actually suffers from PTSD, and, if so, what 
underlying events constitute the stressors relied upon by 
medical personnel in arriving at this diagnosis.  The Board 
therefore finds that a new psychiatric examination is 
necessary to answer these questions.  Accordingly, the 
veteran's claim is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

2.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and request a complete copy of 
the veteran's Navy personnel file, 
including copies of any enlisted personnel 
evaluations which may be on file.  These 
are relevant in that they include a 
description of the duties to which the 
veteran was assigned, and may highlight 
particularly significant tasks which he 
performed.

3.  Following receipt of the veteran's 
complete personnel record, the RO should 
forward a copy of the veteran's complete 
stressor statement, his personnel record, 
the Naval Historical Center documents and 
newspaper articles of record regarding the 
August 1965 airliner crash, and a copy of 
this REMAND, to the USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That unit should be asked to 
carefully review the record and determine 
whether the any of the veteran's claimed 
stressors, and his participation in those 
events, can be verified.  The USASCRUR 
should be asked to provide copies of any 
pertinent documents involved in its 
review, including any ship or unit logs, 
message traffic, unit histories, 
administrative instructions and/or 
notices, etc.

4.  Following the receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified by 
USASCRUR or other credible evidence. This 
report is to be added to the claims 
folder. 

5.  After completing all the above 
actions, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board of two examiners to determine 
the nature and extent of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The RO 
must provide for the examiners the summary 
of the stressor or stressors which have 
been verified, and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiners should be 
specifically requested to determine 
whether the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiners must comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors. The report 
of examination should include a complete 
rationale for all opinions expressed.  The 
claims folder, or all pertinent medical 
records, service records and reports, must 
be made available to the examiners for 
review at all times relevant to the 
examination.  An examination report which 
does not comply with the requirements set 
forth above is incomplete and must be 
returned for correction.

3.  After the requested development has 
been completed to the extent possible, 
the RO should review the record on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and provide fair process.  The Board does not 
intimate any opinion as to the ultimate outcome of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE N. KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



